DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 12-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10,   12, and 17  are  directed to the apparatus and  claims also recite method steps such as “wherein the light irradiation is carried out to clean the residue on the wafer after a drying process for the wafer has been performed using a supercritical fluid” in claim 2; “ each of the plurality of wafers are retained for a predetermined time period in the cooling unit, and the plurality of wafers are sequentially transferred into the cooling unit and sequentially transferred out of the cooling unit” in claim 10; “wherein isopropyl alcohol (IPA) residue, which remains after a substitution process of the IPA and a CO2 supercritical fluid is performed, is removed by the light being irradiated onto the wafer for the period of time” in claim 12; “he light irradiation is carried out to remove isopropyl alcohol (IPA) residue that remains on the wafer after a substitution process of the IPA and the CO2 supercritical fluid is performed” in claim 17.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claims 3, and 13-15 are indefinite due to their dependence on indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Verhaverbeke (US 2014/0144462) in view of Nishide (US 2018/0301360).
Regarding claim 1, Verhaverbeke discloses a wafer cleaning apparatus configured to clean residue on a wafer by light irradiation, the wafer cleaning apparatus comprising: a light irradiation unit (Fig.7, numeral 760) configured to irradiate light onto the wafer during the light irradiation ([0098]); a wafer processing unit  (730) configured to accommodate the wafer (740) and to control a position of the wafer such that the light is irradiated onto the wafer during the light irradiation ([0098]); and a cooling unit  (739) configured to cool the wafer after the light irradiation has been completed ([0095]), wherein, the wafer processing unit (732), and the cooling unit (739)are sequentially arranged in a vertical structure and the wafer processing unit (732) above the cooling unit (739).
Verhaverbeke does not explicitly discloses that the light irradiation unit is above the wafer processing unit.
Verhaverbeke however discloses that the light irradiation unit (760) is conveniently located to irradiate the top surface (718) of the substrate (740) ([0098]). An Nishide discloses that the light irradiation unit (Fig.1, numeral 5) is above the wafer processing unit (7).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Verhaverbeke with Nishide o have the light irradiation unit is above the wafer processing unit for the purpose of improving uniformity of illumination distribution (Nishide, [0013]). 
Regarding claim 2, Verhaverbeke discloses wherein the light irradiation is carried out to clean the residue on the wafer after a drying process for the wafer has been performed using a supercritical fluid ([0009]; note 112 rejections above).  
Regarding claim 3, Verhaverbeke discloses wherein the supercritical fluid comprises a CO2 supercritical fluid, and the light irradiation is carried out to remove isopropyl alcohol (IPA) residue that remains on the wafer after a substitution process of the IPA and the CO2 supercritical fluid is performed ([0010]).  
Regarding claim 4, Nishide discloses wherein the light irradiation unit comprises at least one lamp configured to generate the light ([0031]) and a diffusion lens (Fig.9, numeral 91) configured to uniformly diffuse the light from the at least one lamp ([0063]).  
Regarding claim 7, Nishide discloses herein the wafer processing unit comprises a body (Fig.1, numeral 61) and at least one sensor (20) in an internal space of the body ([0037]), and the wafer cleaning apparatus further comprises a controller (3) configured to control an amount of the light irradiated based on at least one physical property measured by the at least one sensor ([0073]).  
Regarding claim 11, Verhaverbeke discloses wherein the wafer cleaning apparatus is configured to be mounted in a load port of the cleaning equipment where wafers are stored ((Fig.2A, numerals 209, (208)).
Regarding claim 16, Verhaverbeke discloses a wafer cleaning system comprising: a first cleaning apparatus configured to clean and dry a wafer using a supercritical fluid (Fig.2A, numeral 203; [0036]); and a second cleaning apparatus  (Fig.2A, numeral 204; [0036]) configured to clean residue on the wafer by light irradiation after the wafer has been cleaned in the first cleaning apparatus ([0035]), wherein the second cleaning apparatus comprises: a light irradiation unit (Fig.7, numeral 760) configured to irradiate light onto the wafer  (740) during the light irradiation ([0098]); a wafer processing unit (730); (732) configured to accommodate the wafer (740) and to control a position of the wafer such that the light of an energy set for the wafer is irradiated onto the wafer during the light irradiation (760); and a cooling unit (739) configured to cool the wafer after the light irradiation has been completed, wherein, the wafer processing unit (732), and the cooling unit (739) are sequentially arranged in a vertical structure and the wafer processing unit (732)above the cooling unit (739).
Verhaverbeke does not explicitly discloses that the light irradiation unit is above the wafer processing unit.
Verhaverbeke however discloses that the light irradiation unit (760) is conveniently located to irradiate the top surface (718) of the substrate (740) ([0098]). An Nishide discloses that the light irradiation unit (Fig.1, numeral 5) is above the wafer processing unit (7).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Verhaverbeke with Nishide o have the light irradiation unit is above the wafer processing unit for the purpose of improving uniformity of illumination distribution (Nishide, [0013]). 
Regarding claim 17, Verhaverbeke discloses wherein the supercritical fluid comprises a CO2 supercritical fluid, and the light irradiation is carried out to remove isopropyl alcohol (IPA) residue that remains on the wafer after a substitution process of the IPA and the CO2 supercritical fluid is performed ([0009]; note 112 rejection above).
Regarding claim 19, Nishide discloses a controller (Fig.1, numeral 3) configured to control an amount of light irradiation from the light irradiation unit ([0032]), wherein the controller is configured to control the amount of light irradiation based on at least one physical quantity obtained using a sensor (20) in the wafer processing unit ([0073]).
Regarding claim 20, Verhaverbeke discloses wherein the first cleaning apparatus comprises: at least two load ports where the wafer is held (Fig.2A, numerals 209, (208); at least one cleaning chamber configured to wet clean the wafer (Fig.2A, numeral 201; [0036]); and at least one drying vessel (Fig.2A, numeral 202) configured to dry the wafer that has been wet cleaned in the at least one cleaning chamber using the supercritical fluid (203), wherein the second cleaning apparatus is separately mounted on a side surface of the first cleaning apparatus, or in any one of the at least two load ports (209); (208) ([0041]).
Claim(s) 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaverbeke in view of Nishide as applied to claims 1 and 4 above, and further in view of Gat (US 2004/0035847).
Regarding claim 5, Verhaverbeke in view of Nishide does not explicitly discloses wherein the light irradiation unit comprises a filter configured to transmit the light corresponding to a particular wavelength region.
Gat however discloses   wherein the light irradiation unit comprises a filter (Fig.1, numeral 32) configured to transmit the light corresponding to a particular wavelength region ([0042]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Verhaverbeke with Gat to have a filter configured to transmit the light corresponding to a particular wavelength region for the purpose or preventing contamination of the chamber (Gat, [0042]).
Regarding claim 6, Nishide discloses wherein the light irradiation unit comprises a lamp configured to generate the light ([0031]).
Verhaverbeke in view of Nishide does not disclose the wafer processing unit is configured to control a rotation of the wafer and a distance of the wafer from the lamp. 
Gat however disclose the wafer processing unit is configured to control a rotation of the wafer and a distance of the wafer from the lamp (Fig.1, numeral 21; [0037]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishide with Gat to have the wafer processing unit configured to control a rotation of the wafer and a distance of the wafer from the lamp for the purpose promoting greater temperature uniformity (Gat, [0037]).
Regarding claim 8, Verhaverbeke in view of Nishide does not explicitly disclose wherein the cooling unit comprises a body and at least one heat exchanger in the body, and the at least one heat exchanger comprises a first heat exchanger at a bottom portion of the body and optionally a second heat exchanger at a top portion of the body.
Gat however discloses wherein the cooling unit (Fig.2, numeral 60) comprises a body (60) and at least one heat exchanger (Fig.2, numeral 64) in the body (60), and the at least one heat exchanger ([0053]) comprises a first heat exchanger (66) at a bottom portion of the body.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Verhaverbeke with Gat to have the cooling unit comprising a body and at least one heat exchanger in the body, and the at least one heat exchanger comprises a first heat exchanger at a bottom portion of the body for the purpose of providing effective cooling.
Regarding claim 9, Verhaverbeke in view of Nishide does not disclose wherein the wafer processing unit comprises a first body and the cooling unit comprises a second body, a gas for maintaining a clean atmosphere is supplied to an internal space of the first body and to an internal space of the second body, a plurality of first slots are defined in the first body and configured to hold the wafer in a plurality of different positions in the internal space of the first body, and a plurality of second slots are defined in the second body and configured to hold the wafer in a plurality of different positions in the internal space of the second body.  
Gat however discloses  wherein the wafer processing unit comprises a first body (Fig.4, numeral 15) and the cooling unit (60) comprises a second body, a gas (68) for maintaining a clean atmosphere is supplied to an internal space of the first body  (15) and to an internal space of the second body (60), a plurality of first slots (68) are defined in the first body  ([0055]) and configured to hold the wafer in a plurality of different positions in the internal space of the first body ([0037]), and a plurality of second slots (66) are defined in the second body (60) and configured to hold the wafer in a plurality of different positions in the internal space of the second body ([0049]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Verhaverbeke with Gat to have the wafer processing unit comprises a first body and the cooling unit comprises a second body, a gas for maintaining a clean atmosphere is supplied to an internal space of the first body and to an internal space of the second body, a plurality of first slots are defined in the first body and configured to hold the wafer in a plurality of different positions in the internal space of the first body, and a plurality of second slots are defined in the second body and configured to hold the wafer in a plurality of different positions in the internal space of the second body for the purpose  controlling the flow of a cooling fluid to a wafer (Gat, [0052]).
Regarding claim 10, Gat discloses wherein the wafer processing unit (Fig.2, numeral 15) is configured to accommodate one wafer (14) while the cooling unit (60)  is configured to accommodate a plurality of wafers ([0050]; note unit (60) is movable), and  21Attorney Docket No. 5649-5065 each of the plurality of wafers are retained for a predetermined time period in the cooling unit ([0052]), and the plurality of wafers are sequentially transferred into the cooling unit and sequentially transferred out of the cooling unit (note: 112 rejections above).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaverbeke in view of Nishide and Gat.
Regarding claim 12, Verhaverbeke discloses a wafer cleaning apparatus based on light irradiation (Fig.7; [0094]), the wafer cleaning apparatus comprising: a light irradiation system (760), the light irradiation system being configured to irradiate the light onto a wafer ([0098]); a wafer processing system configured to accommodate the wafer (740) and to control a position of the wafer such that the light having an energy set for the wafer is irradiated onto the wafer for a period of time ([0098]); and a cooling system (739), the cooling system configured to cool the wafer after the light has been irradiated onto the wafer for the period of time ([0095]), wherein isopropyl alcohol (IPA) residue, which remains after a substitution process of the IPA and a CO2 supercritical fluid is performed ([0010]), is removed by the light being irradiated onto the wafer for the period of time (see 112 rejections above. Examiner also would like to note that according to MPEP 2114. II, [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987))
Verhaverbeke does not disclose (1) the light irradiation system comprising at least one lamp configured to generate light and a diffusion lens configured to uniformly diffuse the light from the at least one lamp (2) that the cooling system comprising a heat exchanger.
Regarding element (1), Nishide however discloses the light irradiation system comprising at least one lamp (Fig.1, numeral 5; [0052]); configured to generate light and a diffusion lens (90), (91) ([0063]) configured to uniformly diffuse the light from the at least one lamp ([0075]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Verhaverbeke with Nishide to have the light irradiation system comprising at least one lamp configured to generate light and a diffusion lens configured to uniformly diffuse the light from the at least one lamp for the purpose improving uniformity of illumination distribution (Nishide, [0013]). 
Regarding element (2) Gat that the cooling system (Fig.1, numeral 60) comprising a heat exchanger (64) ([0053]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Verhaverbeke with Gat to have the cooling system comprising a heat exchanger for the purpose of effective cooling.
Regarding claim 13, Gat discloses wherein the at least one lamp comprises at least one of a water-cooling type device and an air-cooling type device ([0048], [0053]), and, the wafer processing system is configured to control a rotation of the wafer and a distance of the wafer from the at least one lamp (Fig.1, numeral 21).
Regarding claim 14, Gat discloses wherein the heat exchanger (Fig.2, numeral 64) comprises a first heat exchanger (66) at a bottom portion of the cooling system (60) and a second heat exchanger (68) between the wafer processing system (Fig.4, numeral (15) and the cooling system (60).
Regarding claim 15, Nishide discloses herein the wafer processing system comprises at least one sensor (Fig.1, numeral 20), and a controller (3) is configured to control an amount of the light irradiated based on at least one physical property measured using the at least one sensor ([0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891